IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SAMUEL T. ROSS,                          : No. 438 EAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
UNIVERSITY OF PENNSYLVANIA               :
HEALTH SYSTEM, KATHERINE                 :
FLEMING-COHEN AND KASHYAP                :
PANGANAMAMULA, M.D.,                     :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.